On October 6, 1972 the court issued the following order:
This case comes before the court on plaintiff’s request for review of the trial commissioner’s order of August 29, 1972, which denied, without prejudice, plaintiff’s motion for the production of documents. Upon consideration thereof, including the material submitted therewith, the court declares that its decision in Lykes Bros. Steamship Co. v. United States, 198 Ct. Cl. 312, 459 F. 2d 1393 (1972) was not intended to impose limitations on the scope of discovery permitted by Rule 71(b) (1) and that the general subject matter covered by the documents of which plaintiff seeks production is relevant within the meaning of that rule. However, the court concludes that the data which defendant has offered to furnish plaintiff will substantially meet the essential objectives of plaintiff’s motion for -discovery.
IT IS THEREFORE ORDERED that plaintiff’s request for review is -denied on the -condition, however, that the defendant shall promptly furnish to plaintiff the accounting data and other information which defendant has agreed to *1001supply, as shown on pages 4 and 5 of Defendant’s Opposition to Plaintiff’s Motion for the Production of Documents, filed August 17, 1972.
BY THE COURT
(Sgd.) WlLSON CoWEN Chief Judge
Plaintiff’s request for reconsideration of the foregoing order was denied December 19, 1972.